Detailed Action
This Office action responds to the election filed 8/8/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Species I and Subspecies I(a) in the reply filed on 8/8/2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title is citing semiconductor devices and methods of manufacture.  However, the inventive concept is directed to lines and contacts, as cited in claim 1, line 7.
Drawings
The drawings are objected to because the reference lines A-A' and C-C' in Fig. 3 are not in the correct location.  More specifically, Fig. 3 illustrates reference line A-A’ and C-C’ shifted from that which is illustrated in Figs. 1 and 2 respectively.  Reference line A-A’ is shifted by either of the following: one bit line in the first direction from that which is illustrated in Fig. 1; one gate structure in the second direction from that which is illustrated in Fig. 1.  See reference number 150.  Reference line C-C’ is shifted in the second direction from that which is illustrated in Fig. 2.  See reference number 142.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation "wherein an arrangement density of the plurality of peripheral contact plugs is lower than an arrangement density of the plurality of landing pad patterns" recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  More specifically, Fig. 3 doesn’t show the peripheral contact plugs, wirings, or landing pad patterns and further fails to provide annotations for one to establish the claimed relative arrangement densities.  Further, the arrangement density of the peripheral contact plugs relative to the arrangement density of the landing pad patterns is not established in any of the figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a dimension less than 20nm and a pitch less than 40nm, does not reasonably provide enablement for substantially smaller dimensions and pitches inclusive within the unbounded range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The claimed ranges for the dimension and pitch are unbounded, thus encompassing substantially smaller values, for example 1nm.  The specification does not reasonably enable one of ordinary skill in the art to make dimensions and pitches approaching 1nm, thus the specification does not enable the claimed ranges.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 (and dependent claim 3 dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "plurality of landing pad patterns" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 2 is interpreted in the instant Office action as follows: “plurality of landing pad patterns” is equivalent to “the landing pad pattern and another landing pad pattern” based on Fig. 1.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikeda (US 11121135 B1).
Regarding claim 1, Ikeda discloses a semiconductor device (Fig. 5A), comprising: a substrate (52) including a cell region (30) and a core/peripheral region (35); a plurality of bit line structures in the cell region of the substrate (152 with 156, Fig. 5L); a gate structure in the core/peripheral region of the substrate (470 of Fig. 5A); a lower contact plug (180) and an upper contact plug (182 with 184) between the bit line structures, the lower contact plug and the upper contact plug stacked in a vertical direction; a landing pad pattern (186) in contact with an upper sidewall of the upper contact plug (sidewall of 184), the landing pad pattern between an upper portion of the upper contact plug and an upper portion of a first bit line structure of the plurality of bit line structures, and wherein an upper surface of the landing pad pattern is higher than an upper surface of each of the bit line structures; and a peripheral contact plug in the core/peripheral region of the substrate (see annotated figure 5L below); and a wiring electrically connected to an upper surface of the peripheral contact plug.
Illustrated below is Fig. 5A of Ikeda

    PNG
    media_image1.png
    357
    759
    media_image1.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 5L of Ikeda.

    PNG
    media_image2.png
    478
    754
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20150214291 A1) in view of Kim (US 20070155150 A1) and Ikeda.
Regarding claim 1, Park discloses a semiconductor device (Fig. 2), comprising: a substrate (110) including a cell region (“cell array region” [0059]) and a core/peripheral region (“peripheral circuit region” [0060]); a plurality of bit line structures (142) in the cell region of the substrate; a gate structure (240) in the core/peripheral region of the substrate; a contact plug (170A) between the bit line structures; a landing pad pattern (170B with 158 and 172) in contact with an upper sidewall of the contact plug, the landing pad pattern between an upper portion of the contact plug and an upper portion of a first bit line structure (142 on left) of the plurality of bit line structures (between, in the x-direction), and wherein an upper surface of the landing pad pattern is higher than an upper surface of each of the bit line structures.
Park fails to teach the contact plug comprises a lower contact plug and an upper contact plug.  However, Park clearly teaches the contact plug electrically connects a cell to the semiconductor device (“contact plug” [0006]).
Kim discloses a contact plug in the same field of endeavor (Fig. 12), wherein the contact plug comprises a lower contact plug (56) and an upper contact plug (56S).  Substituting the contact plug of Kim in place of the contact plug of Park would arrive at the claimed lower contact plug and upper contact plug, the lower contact plug and the upper contact plug stacked in a vertical direction; a landing pad pattern in contact with an upper sidewall of the upper contact plug, the landing pad pattern between an upper portion of the upper contact plug and an upper portion of a first bit line structure of the plurality of bit line structures.
Kim provides a clear teaching to motivate one to modify the contact plug of Park to be comprised of a lower contact plug and an upper contact plug in that it would provide low contact resistance ([0005]), thus resulting in a device with high speed.  Therefore, it would have been obvious to have the claimed lower contact plug and upper contact plug because it would enable a device with high speed.
Park in view of Kim fails to teach a peripheral contact plug in the core/peripheral region of the substrate; and a wiring electrically connected to an upper surface of the peripheral contact plug.  More specifically, Park discloses an incomplete device requiring further manufacturing steps to form a functional semiconductor device and Kim is silent regarding the configuration of a core/peripheral region.  However, Park clearly teaches the claimed gate structure in the core/peripheral region.
Ikeda teaches a gate structure in a core/peripheral region in the same field of endeavor, wherein a peripheral contact plug (lower portion of 186 in middle, see annotated Fig. 5L) is formed in and electrically connected to the core/peripheral region of the substrate; and a wiring (upper portion of 186 in middle) electrically connected to an upper surface of the peripheral contact plug.
One of ordinary skill in the art at the time of filing could have included the peripheral contact plug and wiring of Ikeda in the core/peripheral region of Park in view of Kim using the method of Ikeda, and in combination, the peripheral contact plug and wiring would function the same as before to provide an electrical connection to the core/peripheral region.  Doing so would arrive at the claimed peripheral contact plug in the core/peripheral region of the substrate; and a wiring electrically connected to an upper surface of the peripheral contact plug.  One of ordinary skill in the art would have recognized that the results of the combination would be predictable because the peripheral contact plug and wiring of Ikeda is formed in a core/peripheral region similar to that of Park.  Therefore, it would have been obvious to have the claimed peripheral contact plug and wiring because it would function to electrically connect the core/peripheral region to other circuitry, thus providing a compact device with various function (“part of interconnection” Col. 6, lines 31-36).
Regarding claim 2 as noted in the 112(b) rejection, Park in view of Kim and Ikeda discloses a semiconductor device (Park, Fig. 2), further comprising a capping insulation pattern (160) on the plurality of bit line structures and the upper contact plug, and the capping insulation pattern filling a space between the landing pad pattern and another landing pad pattern.
Regarding claim 5, Park in view of Kim and Ikeda discloses a semiconductor device (Park, Fig. 2), wherein bottoms of the landing pad pattern, the peripheral contact plug (Ikeda, Fig. 5L), and the wiring are positioned at different vertical levels.
Regarding claim 7, Park in view of Kim and Ikeda discloses a semiconductor device (Kim, Fig. 12), wherein a conductive material of the lower contact plug (“metal layer” [0057]) is different from a conductive material of the upper contact plug (“metal silicide layer” [0057]).
Regarding claim 13, Park in view of Kim and Ikeda discloses a semiconductor device (Park, Fig. 4B), further comprising: a cell gate structure (120) under the upper surface of the substrate (upper surface of 110); and a capacitor electrically connected to the landing pad pattern (“capacitor” [0007]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim and Ikeda as applied to claim 1 above, and further in view of Woo (US 10134606 B2, from IDS).
Regarding claim 14, Park in view of Kim and Ikeda discloses a semiconductor device (Park, Fig. 2), wherein each of the landing pad pattern and the wiring has a dimension and a pitch.
Park in view of Kim and Ikeda fails to expressly teach each of the landing pad pattern and the wiring has a dimension that is less than 20nm and a pitch that is less than 40nm.  However, Park clearly teaches the landing pad pattern is formed using lithography (Figs. 13-14).  Similarly, Ikeda discloses the wiring is formed using lithography (Figs. 5K-5L).  Park further discloses the semiconductor device has a lithographic dimension F ([0052]).
Woo discloses a semiconductor device in the same field of endeavor having a lithographic dimension F that is less than 20nm (Col. 24, lines 12-18) and a lithographic pitch that is less than 40nm (“2F” Col. 24, lines 29-32).
One of ordinary skill in the art could have substituted the dimension and the pitch of Woo in place of the comparable known dimension and pitch of Park in view of Kim and Ikeda and the results would have been predictable, because the dimension and pitch were formed in the same way as Woo by using lithographic techniques.  Therefore, having each of the landing pad pattern and the wiring have a dimension that is less than 20nm and a pitch that is less than 40nm would have been obvious because these known ranges would have obtained predictable results.
Further as to claim 14, with respect to the dimension and pitch, i.e. in a range of less than 20nm and less than 40nm.  Although Park, Kim, and Ikeda failed to disclose the range of the dimension and pitch, it has been held that range differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality (see paragraph below) of the dimension and pitch ranges claimed and the Prior Art shows each of the landing pad pattern and the wiring having a dimension and a pitch, it would have been obvious to one of ordinary skill in the art to select suitable ranges (i.e. dimension and pitch) for the landing pad pattern and the wiring of Park in view of Kim and Ikeda.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ranges of the dimension and the pitch, or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Ma (US 20170345824 A1).
Regarding independent claim 19, Ikeda discloses a semiconductor device (Fig. 5A), comprising: a substrate (52) including a cell region (30) and a core/peripheral region (35); conductive structures (152 with 156, see Fig. 5L) in the cell region of the substrate; a gate structure (470) in the core/peripheral region of the substrate; a cell contact plug (180 with 182 and 184) between the conductive structures; a landing pad pattern (186) electrically connected to the cell contact plug, and wherein an upper surface of the landing pad pattern is higher than an upper surface of each of the conductive structures; and a contact plug and a wiring in the core/peripheral region of the substrate.
Ikeda fails to teach an insulation layer that covers the core/peripheral region of the substrate; and a contact plug and a wiring in an opening included in the insulation layer, wherein an upper surface of the wiring is coplanar with an upper surface of the insulation layer.  However, the semiconductor device of Ikeda is an incomplete device requiring further manufacturing steps to form memory cells (“storage capacitor” Col. 1, line 4).  Further, Ikeda clearly illustrates the contact plug and the wiring having recesses between adjacent conductive features (see annotated Fig. 5L).  These recesses are formed at the same time as the recesses in the cell region (Figs. 5K-5L) and function to electrically isolate adjacent cell contact plugs in the cell region and adjacent conductive features in the core/peripheral region.
Ma discloses a semiconductor device in the same field of endeavor (Fig. 2A) with further manufacturing steps performed (“fill a space”, “planarization process” [0064]) in advance of manufacturing memory cells (BE).  Ma further discloses filling recesses with an insulation layer (310) functions to electrically isolate adjacent cell contact plugs in the cell region (“insulating layer” [0064]).
One of ordinary skill in the art at the time of filing could have included the insulation layer of Ma in the recesses of Ikeda (in both the cell and core/peripheral regions) using the method of Ma, and in combination, the insulating layer would function the same as before to electrically isolate adjacent cell contact plugs.  Doing so would arrive at the claimed insulation layer that covers the core/peripheral region of the substrate; and a contact plug and a wiring in an opening included in the insulation layer, wherein an upper surface of the wiring is coplanar with an upper surface of the insulation layer.  One of ordinary skill in the art would have recognized that the results of the combination would be predictable because the insulation layer of Ma is formed in recesses similar to those of Ikeda.  Therefore, it would have been obvious to have the claimed insulation layer configuration because it would function to electrically isolate adjacent cell contact plugs and conductive features.
Illustrated below is Fig. 2A of Ma.

    PNG
    media_image3.png
    444
    631
    media_image3.png
    Greyscale

Regarding claim 20, Ikeda in view of Ma discloses a semiconductor device (Ikeda, Fig. 5L), wherein the insulation layer is between a plurality of landing pad patterns, and each of the landing pad patterns is in a recessed portion that exposes a sidewall of the cell contact plug through the insulation layer.
Allowable Subject Matter
Claims 3-4, 6, 8-9, 11-12, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claim 3 is the inclusion of the limitation wherein the capping insulation pattern is on the gate structure in the core/peripheral region, and the wiring is formed in each of openings included in the capping insulation pattern in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed wiring and capping insulation pattern configuration in combination with all other limitations in claims 1 and 2.
The primary reason for the allowable subject matter of claim 4 is the inclusion of the limitation wherein an upper surface of the landing pad pattern and an upper surface of the wiring are coplanar with each other in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed coplanar upper surfaces in combination with all other limitations in claim 1.
The primary reason for the allowable subject matter of claim 6 is the inclusion of the limitation wherein the landing pad pattern, the peripheral contact plug, and the wiring include a same barrier pattern and a same metal pattern in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations same barrier pattern and same metal pattern in combination with all other limitations in claim 1.
The primary reason for the allowable subject matter of claim 8 is the inclusion of the limitation wherein the lower contact plug includes polysilicon doped with impurities, and wherein the upper contact plug includes a metal in combination with the other limitations in the claim.  For example, the prior art of record teaches the claimed materials but fails to teach or be reasonably combined to render obvious the claimed material configuration in combination with all other limitations in claims 1 and 7.
The primary reason for the allowable subject matter of claim 9 is the inclusion of the limitation wherein an uppermost surface of the upper contact plug is coplanar with an uppermost surface of the bit line structures in combination with the other limitations in the claim.  For example, the prior art of record teaches the claimed uppermost surfaces but fails to teach or be reasonably combined coplanar configuration in combination with all other limitations in claim 1.
The primary reason for the allowable subject matter of claims 11-12 is the inclusion of the limitation wherein the landing pad pattern is in contact with the capping pattern of a first of the bit line structures in combination with the other limitations in the claim.  For example, prior art of record teaches a landing pad pattern and a capping pattern but fails to teach or be reasonably combined to render obvious the claimed contact between the claimed structures in combination with all other limitations in claims 1 and 11.
The primary reason for the allowable subject matter of claim 15 is the inclusion of the limitation wherein an arrangement density of the plurality of peripheral contact plugs is lower than an arrangement density of the plurality of landing pad patterns and lower than an arrangement density of the plurality of wirings in combination with the other limitations in the claim.  For example, prior art of record teaches individually teaches arrangement density of peripheral contact plugs, landing pad patterns, and wirings, but fails to teach or be reasonably combined to render obvious the claimed relative densities in combination with all other limitations in claim 1 and 15.
The primary reason for the allowable subject matter of claims 16-18 is the inclusion of the limitation a landing pad pattern in contact with an upper sidewall of the upper contact plug, wherein the landing pad pattern is at a recessed portion of an upper portion of the upper contact plug and an upper portion of one of the bit line structures, and wherein an upper surface of the landing pad pattern is higher than an upper surface of each of the bit line structures in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed landing pad pattern, upper contact plug, and bit line structure configuration relative to a recessed portion in combination with all other limitations in claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/WILLIAM H ANDERSON/            Examiner, Art Unit 2817